 


116 S4121 IS: Promoting Auto Recalls Toward Safety Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS2d Session 
S. 4121 
IN THE SENATE OF THE UNITED STATES 
 
July 1, 2020 
Mr. Blumenthal (for Mr. Markey (for himself and Mr. Blumenthal)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation 
 
A BILL 
To amend title 49, United States Code, to require the Secretary of Transportation to establish a motor vehicle recall assistance program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Promoting Auto Recalls Toward Safety Act of 2020 or the PARTS Act of 2020. 2.Motor vehicle recall assistance program (a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following: 
 
30129.Motor vehicle recall assistance program 
(a)DefinitionsIn this section: (1)Open recallThe term open recall means a motor vehicle recall— 
(A)for which a notification by a manufacturer has been provided under section 30119; and (B)that has not been remedied under section 30120. 
(2)RegistrationThe term registration means the process for registering a motor vehicle in a State (including registration renewal). (3)SecretaryThe term Secretary means the Secretary of Transportation. 
(b)Program 
(1)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall establish a program under which the Secretary shall provide grants and other assistance, including technical assistance, to States in informing owners and lessees of a motor vehicle about open recalls on the motor vehicle at the time of registration of the motor vehicle in the State. (2)EligibilityTo be eligible to receive assistance under this subsection, a State shall—  
(A)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and (B)agree— 
(i)to notify each owner or lessee of a motor vehicle presented for registration in the State of any open recall on that motor vehicle; and  (ii)to provide to each owner or lessee of the motor vehicle presented for registration— 
(I)the open recall information for the motor vehicle at no cost; and (II)such other information as the Secretary may require. 
(3)Factors for considerationIn selecting recipients for assistance under this subsection, the Secretary shall take into consideration the methodology of a State for— (A)identifying open recalls on a motor vehicle; 
(B)informing the owner or lessee of a motor vehicle of an open recall; and (C)measuring performance in— 
(i)informing owners and lessees about open recalls; and (ii)remedying open recalls.  
(4)Grants 
(A)LimitationA State may receive not more than 1 grant under this subsection. (B)Performance periodA grant provided under this subsection shall require a performance period of 2 years.  
(5)Report to the SecretaryNot later than 90 days after the date of completion of the performance period under paragraph (4)(B), each State that receives a grant under this subsection shall submit to the Secretary a performance report that contains such information as the Secretary considers to be necessary— (A)to evaluate the extent to which open recalls have been remedied in the State; and 
(B)to enable a comparison of— (i)recall completion under this subsection; and 
(ii)existing recall completion data. (6)Evaluation and report to CongressNot later than 180 days after the date on which the Secretary receives from a State a performance report under paragraph (5), the Secretary shall— 
(A)evaluate the extent to which open recalls have been remedied in the State; and  (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report describing the results of the evaluation under subparagraph (A).. 
(b)Clerical amendmentThe analysis for subchapter II of chapter 301 of title 49, United States Code, is amended by striking the item relating to section 30128 and inserting the following:    30128. Vehicle rollover prevention and crash mitigation. 30129. Motor vehicle recall assistance program.. 3.Recall completion reports and scorecard (a)Reports on notification campaignsSection 30118 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)Reports on notification campaigns 
(1)In generalEach manufacturer that is conducting a campaign under subsection (b) or (c), or any other law (including regulations), to notify manufacturers, distributors, owners, purchasers, or dealers of a defect or noncompliance shall submit to the Administrator of the National Highway Traffic Safety Administration— (A)by the applicable date described in section 573.7(d) of title 49, Code of Federal Regulations (or a successor regulation), a quarterly report on the campaign for each of 8 consecutive quarters, beginning with the quarter in which the campaign was initiated; and 
(B)an annual report for each of the 3 years following completion of the last quarter for which a quarterly report is submitted under subparagraph (A). (2)RequirementsExcept as otherwise provided in this subsection, each report under this subsection shall comply with the requirements of section 573.7 of title 49, Code of Federal Regulations (or a successor regulation).. 
(b)Scorecard and notification to owners and lessees of unremedied vehiclesSection 30120 of title 49, United States Code, is amended by adding at the end the following:  (k)Recall remedy scorecard (1)In generalThe Administrator of the National Highway Traffic Safety Administration shall publish an annual scorecard of recall completion rates for each manufacturer submitting a report under section 30118(f) during the year covered by the scorecard. 
(2)RequirementThe annual scorecard under paragraph (1) shall include— (A)for each manufacturer submitting a report under section 30118(f) during the year covered by the scorecard— 
(i)the total number of— (I)recalls issued by the manufacturer during the year covered by the scorecard; and 
(II)vehicles of the manufacturer subject to a recall during the year covered by the scorecard; and (ii)the percentage of vehicles of the manufacturer that— 
(I)were subject to a recall at any time during the year covered by the scorecard; and (II)have been remedied under this section; and 
(B)for each campaign that is the subject of a report submitted under section 30118(f) during the year covered by the scorecard— (i)the total number of recalls issued by the manufacturer pursuant to the campaign— 
(I)during the year covered by the scorecard; and (II)since the date on which the campaign was initiated; 
(ii)the total number of vehicles of the manufacturer subject to the campaign— (I)during the year covered by the scorecard; and 
(II)since the date on which the campaign was initiated; and (iii)the percentage of vehicles subject to the campaign that have been remedied under this section— 
(I)during the year covered by the scorecard; and (II)since the date on which the campaign was initiated.. 
 
